
	
		I
		111th CONGRESS
		2d Session
		H. R. 5919
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Chaffetz
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To grant the Postmaster General the authority to
		  implement up to 12 non-mail delivery days each fiscal year for the United
		  States Postal Service.
	
	
		1.Implementation of
			 discretionary non-mail delivery days
			(a)In
			 generalSection 404 of title
			 39, United States Code, is amended by inserting after subsection (e) the
			 following:
				
					(f)(1)The Postmaster General may declare up to 12
				non-mail delivery days in a fiscal year. Not later than 6 months before the
				beginning of such year, the Postmaster General shall submit to the Board of
				Governors a report listing the date on which each non-mail delivery day will
				occur, consistent with the requirements of this subsection.
						(2)A
				declaration under paragraph (1) shall not be effective unless it is made in
				compliance with the following:
							(A)A
				non-mail delivery day under this subsection shall occur on a date that falls on
				a day that—
								(i)is other than a Sunday; and
								(ii)is not a legal public holiday listed in
				section 6103(a) of title 5 or any other day declared to be a holiday by Federal
				statute or Executive order.
								(3)Any day which is declared under this
				subsection to be a non-mail delivery day shall—
							(A)for purposes of mail delivery and such
				other postal operations as the Postal Service may by regulation prescribe, be
				treated as if it were a Sunday; except that
							(B)an
				employee of the Postal Service, other than one who is prevented from working on
				a non-mail delivery day by reason of this subsection, shall be entitled to the
				same pay and benefits for that day as if this subsection had not been
				enacted.
							(4)(A)The 6-day mail delivery requirement shall
				not apply with respect to a week in which occurs a non-mail delivery day under
				this subsection.
							(B)The authority to declare a non-mail
				delivery day under this subsection shall be considered to be within the right
				of the Postal Service to determine the methods, means, and personnel by which
				postal operations are to be conducted.
							(5)The Postal Service may prescribe any
				regulations necessary to carry out this
				subsection.
						.
			
